DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-8, 10-12, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morikazu et al. (US 2016/0260630, hereinafter Morikazu) in view of Makoto (JP 2016/004831, hereinafter Makoto).
With respect to claim 1, Morikazu discloses a method for machining a workpiece including a substrate (20 of fig. 2) that has a front surface and a back surface (front and rear surface of the substrate) and a ductile material layer that contains a ductile material having ductility and is disposed on the front surface or the back surface of the substrate (para 0008; metal film on the back side of the substrate), the method comprising: a tape bonding step of bonding a tape (tape T) on a side of the substrate of the workpiece (para 0030); a holding step of holding the workpiece by a holding table via the tape such that the ductile material layer is exposed (para 0034 and 0044; wafer holding step); and a cutting step after performing the holding step(para 0036; cutting after holding the wafer).
	Marikazu does not explicitly disclose that the cutting step comprises of  relatively moving the holding table and a cutting blade to cause the cutting blade to cut into the ductile material layer and the substrate, so that the workpiece is cut, wherein in the cutting step, the cutting blade is rotated such that a portion of the cutting blade, the portion being located on a forward side in a moving direction of the cutting blade relative to the holding table, cuts into the workpiece from the ductile material layer toward the substrate.
In an analogous art, Makoto discloses that the cutting step comprises of  relatively moving the holding table and a cutting blade to cause the cutting blade to cut into the ductile material layer (page 2; para 0002;  A cutting step of cutting and dividing the package substrate with the cutting blade by relatively moving the chuck table holding the package substrate and the cutting blade, and the cutting blade for cutting the package substrate in the cutting step However, there is provided a method for cutting a package substrate, wherein the package substrate is cut into the package substrate while rotating from the back surface to the front surface of the package substrate) and the substrate, so that the workpiece is cut, wherein in the cutting step, the cutting blade is rotated such that a portion of the cutting blade, the portion being located on a forward side in a moving direction of the cutting blade relative to the holding table (page 02, para 0003), cuts into the workpiece from the ductile material layer toward the substrate (page 02; para 0003; the metal layer is on the backside of the substrate) . Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Morikazu’s disclosed invention by adding Makoto’s disclosure in order to provide a reliable cut.
With respect to claim 2, Morikazu discloses wherein the substrate is formed from silicon carbide (para 0002; silicon carbide substrate).
With respect to claim 3, Morikazu discloses wherein the ductile material layer is disposed on the back surface of the substrate (para 0008; metal film on the back side of the substrate) the workpiece further includes a plurality of devices disposed on a side of the front surface (para 0029), and the ductile material layer is formed from a metal film (para 0008; metal film).
With respect to claim 4, Morikazu discloses wherein the substrate is formed from silicon carbide (para 0002; silicon carbide substrate).
With respect to claim 5, Morikazu discloses after performing the holding step but before performing the cutting step (para 0031), a position detecting step in which a position where the cutting blade is to be caused to cut into the workpiece is detected based on an image acquired by imaging the front surface of the substrate through the holding table and the tape (para 0035).
With respect to claim 6, Morikazu discloses wherein the substrate is formed from silicon carbide (para 0002; silicon carbide substrate).
With respect to claim 7, Morikazu discloses wherein the ductile material layer comprises a metal film (para 0008; metal film).
With respect to claims 8 and 12, Morikazu does not explicitly disclose wherein the metal film comprises Cu, Au, Ag, Al, Ti, Ni, or combinations thereof.
In an analogous art, Makoto discloses wherein the metal film comprises Cu, Au, Ag, Al, Ti, Ni, or combinations thereof (page 2; para 2; copper). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Morikazu’s disclosed invention by adding Makoto’s disclosure in order to provide a reliable cut.
With respect to claims 10 and 14, Morikazu discloses wherein the substrate comprises Si, GaAs, GaP, ceramic, or resin (para 0002; Si). 
With respect to claims 11 and 15, Morikazu does not explicitly disclose wherein the substrate is made of a material harder than the ductile material layer. 
In an analogous art, Makoto discloses wherein the substrate is made of a material harder than the ductile material layer (page 2; para 2; copper; according to applicant’s specs para 0026, the metal layer can be formed of copper). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Morikazu’s disclosed invention by adding Makoto’s disclosure in order to manufacture a semiconductor device according to required specifications. 
	With respect to claim 16, Morikazu does not explicitly disclose in the cutting step, the cutting blade is rotated such that the portion of the cutting blade, the portion being located on a forward side in a moving direction of the cutting blade relative to the holding table, cuts into the workpiece from the exposed ductile material layer toward the substrate reducing the occurrence of burrs from the ductile material layer.
In an analogous art, Makoto discloses in the cutting step, the cutting blade is rotated such that the portion of the cutting blade, the portion being located on a forward side in a moving direction of the cutting blade relative to the holding table, cuts into the workpiece from the exposed ductile material layer toward the substrate reducing the occurrence of burrs from the ductile material layer (page 2; para 3; in the cutting step of cutting the package substrate having the dicing tape attached to the metal frame body side, the cutting blade rotated in the direction from the back surface to the front surface of the package substrate is used as the package substrate. Therefore, the metal protrusion (burr) does not extend toward the dicing tape. Thereby, the package substrate can be reliably cut). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Morikazu’s disclosed invention by adding Makoto’s disclosure in order to provide a reliable cut.

            Claims 9 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morikazu/Makoto and further in view of Seo et al. (US 2010/0289040, hereinafter Seo).
With respect to claims 9 and 13, Morikazu/Makoto does not explicitly disclose 
wherein the metal film comprises more than one layer. 
In an analogous art, Seo discloses wherein the metal film comprises more than one layer (para 0109; multiple metal layers to protect the substrate). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Morikazu/Makot’s disclosed invention by adding Seo’s disclosure in order to provide a support to the substrate to improve the dicing process.

Response to Arguments
This action is response to applicant's communication filed on 07/27/2022. Applicant’s arguments regarding prior art rejection have been fully considered, however they are not persuasive. Regarding claim 1, applicant argues as follows:


    PNG
    media_image1.png
    249
    1171
    media_image1.png
    Greyscale

Examiner disagrees and presents the following:
Applicant is arguing about claim1, while this limitation was never claimed in claim 1.
The newly added claim 16 

[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    390
    1147
    media_image2.png
    Greyscale

Arguendo, this limitation was claimed in claim 1, Makoto discloses
“In the cutting step of the present embodiment, the cutting blade 8 is rotated in the direction from the back surface 13b to the front surface 13a of the metal frame 13, so that the metal protrusions extended from the metal frame 13 (Burr) does not extend toward the dicing tape 31. Thereby, the package substrate 11 can be cut reliably” (page 3; para 5).
	Makoto further discloses “In addition, this invention is not limited to description of the said embodiment, A various change can be implemented. For example, in the above-described embodiment, the package substrate 11 including the metal frame 13 made of a metal such as 42 alloy or copper is cut” (page 2; second last paragraph).
	Makoto further discloses “in the cutting step of cutting the package substrate having the dicing tape attached to the metal frame body side, the cutting blade rotated in the direction from the back surface to the front surface of the package substrate is used as the package substrate. Therefore, the metal protrusion (burr) does not extend toward the dicing tape. Thereby, the package substrate can be reliably cut” (page 2; third para).
	 Therefore, Makoto clearly discloses the claimed limitation “the cutting
blade cutting through the ductile material layer and the substrate, reducing the occurrence of burrs from the ductile material layer” even the limitation was not claimed. 
	Applicant argues:

    PNG
    media_image3.png
    373
    1167
    media_image3.png
    Greyscale

	Examiner disagrees and presents below:
	
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    82
    433
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    222
    446
    media_image5.png
    Greyscale

[AltContent: connector][AltContent: connector]
    PNG
    media_image6.png
    71
    438
    media_image6.png
    Greyscale


As stated above, etching is just an alternate method of cutting, Morikazu clearly discloses that the metal layer and the substrate can be cut by using blade. 
Applicant argues:

    PNG
    media_image7.png
    171
    1210
    media_image7.png
    Greyscale

Examiner disagrees because Makoto discloses:
“A cutting step of cutting and dividing the package substrate with the cutting blade by relatively moving the chuck table holding the package substrate and the cutting blade, and the cutting blade for cutting the package substrate in the cutting step” (page 2; para 1). and also discloses:
“That is, the cutting blade 8 is rotated in the direction from the back surface 13b of the metal frame 13 toward the front surface 13a, and the chuck table 4 and the cutting blade 8 are relatively moved to cut the cutting blade 8 into the package substrate 11” (page 2; para 4).
In addition to Makoto, Morikazu also discloses,
[AltContent: connector]
    PNG
    media_image8.png
    226
    445
    media_image8.png
    Greyscale

Therefore, the prior art clearly discloses “that the cutting step comprises of relatively moving the holding table and a cutting blade to cause the cutting blade to cut into the ductile material”. 
Applicant argues:


    PNG
    media_image9.png
    218
    1185
    media_image9.png
    Greyscale

Examiner disagrees because according to claim language 


    PNG
    media_image10.png
    137
    945
    media_image10.png
    Greyscale

and further 

    PNG
    media_image11.png
    87
    844
    media_image11.png
    Greyscale

Based on the claim language stated above, it’s very clear that the ductile material layer (metal layer) can be disposed on the top or bottom of the substrate and the blade cuts into the ductile material layer and the substrate (if the layer is at the bottom of the substrate then cut has to be upward to cut from the ductile material layer into the substrate). In addition to that, the claim language does not specify whether the cut is upward or downward. Again, applicant is arguing about the limitation that was never claimed. 
Therefore, the rejection has been maintained. The newly added claims 7-16 have been rejected above.

Conclusion
Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816